UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 KIPS BAY MEDICAL, INC. (Name of Registrant as Specified In Its Charter) Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY MATERIAL – SUBJECT TO COMPLETION KIPS BAY MEDICAL, INC. 3405 Annapolis Lane North, Suite 200 Minneapolis, Minnesota 55447 Phone: (763) 235-3540 , 2015 Dear Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders of Kips Bay Medical, Inc. to be held on , 2015, at 8:30 a.m., Central Time, at the offices of Oppenheimer Wolff & Donnelly LLP, located at Campbell Mithun Tower – Suite 2000, 222 South Ninth Street, Minneapolis, Minnesota 55402. Details about the meeting and the matters to be acted on at the meeting are presented in the Notice of Annual Meeting of Stockholders and proxy statement that follow. As described in the accompanying proxy statement, at the Annual Meeting of Stockholders you will be asked to consider and vote upon a proposal to approve the voluntary dissolution and liquidation of the Company pursuant to a Plan of Dissolution and Liquidation, in substantially the form attached to the accompanying proxy statement as Appendix A , in accordance with the relevant provisions of the Delaware General Corporation Law. Additional information regarding the dissolution and liquidation is set forth in the accompanying proxy statement which you are urged to read carefully in its entirety. Consummation of the dissolution and liquidation is subject to certain conditions, including approval and adoption of the Plan of Dissolution and Liquidation by the affirmative vote of a majority of the outstanding shares of common stock entitled to vote thereon. Accordingly, failure to vote or abstentions will have the effect of a vote against the Plan of Dissolution and Liquidation for the purposes of determining whether approval by a majority of the outstanding shares is obtained. It is important that your shares be represented at the meeting, regardless of the number of shares you hold and whether or not you plan to attend the meeting in person. All stockholders are cordially invited to attend the meeting in person. However, to assure the presence of a quorum, the Board of Directors requests that all stockholders of record promptly complete, sign, date and return the enclosed proxy card, which is solicited by the Board of Directors, or vote by internet or telephone by following the instructions on the enclosed proxy card, whether or not you plan to attend the meeting. The proxy is revocable and will not be used if you attend and vote at the meeting in person or otherwise provide notice of your revocation. The prompt return of proxies will save us the expense of further requests for proxies in order to ensure a quorum. No postage is required if mailed in the United States. If you have any questions regarding the information contained in the proxy statement or regarding the completion of the enclosed proxy card, voting by internet or telephone, or would like directions to the meeting, please call us at (763) 235-3540. On behalf of the Board of Directors and management, it is my pleasure to express our appreciation for your continued support. Sincerely, Manny Villafaña Chairman of the Board and Chief Executive Officer KIPS BAY MEDICAL, INC. 3405 Annapolis Lane North, Suite 200 Minneapolis, Minnesota 55447 Phone: (763) 235-3540 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON , 2015 The Annual Meeting of Stockholders of Kips Bay Medical, Inc. will be held on , 2015, at the offices of Oppenheimer Wolff & Donnelly LLP, located at Campbell Mithun Tower – Suite 2000, 222 South Ninth Street, Minneapolis, Minnesota 55402. Registration for the Annual Meeting will begin at 8:15 a.m., Central Time. The Annual Meeting will commence at 8:30 a.m., Central Time. The purposes of the Annual Meeting are to: 1. To consider and vote upon a proposal to approve the voluntary dissolution and liquidation of the Company pursuant to a Plan of Dissolution and Liquidation, in substantially the form attached to the accompanying proxy statement as Appendix A . 2. To grant discretionary authority to the Board of Directors to adjourn the Annual Meeting, even if a quorum is present, to solicit additional proxies, if necessary or appropriate, in the event that there are insufficient shares present in person or by proxy voting in favor of the approval of the dissolution and liquidation of the Company. 3. To elect four directors to the Board of Directors to serve until the next annual meeting of stockholders or until such time as their successors are elected and qualified. 4. To consider and vote upon a proposal to ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the year ending December 31, 2015. 5. To approve, on an advisory basis, the compensation of our named executive officers, as disclosed in the accompanying proxy statement. 6. To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement thereof. Only stockholders that were listed on our records at the close of business on , 2015, the record date set by the Board of Directors for the meeting, are entitled to notice of the Annual Meeting and to vote at the Annual Meeting and any adjournments thereof. A stockholder list will be available at our corporate office beginning , 2015 during normal business hours for examination by any stockholder registered on our stock ledger as of the record date for any purpose germane to the Annual Meeting. By Order of the Board of Directors, Scott Kellen Chief Operating Officer, Chief Financial Officer and Secretary Minneapolis, Minnesota , 2015 SUMMARY TERM SHEET This summary term sheet highlights selected information contained in this proxy statement related to the proposed dissolution and liquidation of Kips Bay Medical , Inc. This summary term sheet may not, however, contain all of the information relating to this proposal that is important to you. To more fully understand the proposed voluntary dissolution and liquidation of Kips Bay Medical , Inc., and for a more complete description of the terms of the related Plan of Dissolution and Liquidation , you should carefully read this entire proxy statement and the documents delivered with this proxy statement. As used in this proxy statement, unless the context otherwise requires, the terms “ we, ” “ us, ” “ our ” and “ Company ” refer to Kips Bay Medical , Inc., a Delaware corporation. The Company (See accompanying annual report) We are a medical device company that was focused on developing, manufacturing and commercializing our external saphenous vein support technology, the eSVS® Mesh, for use in coronary artery bypass, or CABG, surgery. Our eSVS Mesh was designed to be fitted like a sleeve on the outside of saphenous vein grafts, referred to as an SVG or vein graft, to strengthen SVGs used in CABG surgery. By strengthening the SVG and preventing the damaging expansion of the vein graft, we had hoped to reduce or prevent the resulting injury which can lead to SVG failure and potentially costly and complicated re-interventions for patients undergoing CABG surgery. We received authorization to apply the CE Mark to our eSVS Mesh in May 2010 and began marketing and commenced shipments in select international markets in June 2010. Sales of our eSVS Mesh were limited and we believe were adversely impacted by the limited amount of clinical data on the performance of the eSVS Mesh, limited reimbursements available to hospitals and, during the past several years, the effects of economic difficulties in certain European countries. For the past three years, we conducted the eMESH I clinical feasibility trial, the objective of which was to demonstrate to the U.S. Food and Drug Administration, or FDA, the initial safety and performance of the eSVS Mesh for use as an external saphenous vein graft support device during CABG surgery. The trial completed enrollment in March 2015 with 106 patients, including 50 patients enrolled with a new surgical implant technique approved by the FDA in March 2014. On June 26, 2015, the Board of Directors terminated the eMESH I clinical feasibility trial due to poor early angiographic results from 26 enrolled patients who had an eSVS Mesh implanted using the new surgical implant technique. Our principal executive office is located at 3405 Annapolis Lane North, Suite 200, Minneapolis, MN 55447, and our telephone number at that address is (763) 235-3540. You can find more information about us in our annual report on Form 10-K that is being delivered with this proxy statement. The Annual Meeting (See page ) We are holding our Annual Meeting of Stockholders on 2015, as further described in this proxy statement. At the meeting, you will be asked to consider and vote upon proposals: (1) to approve the voluntary dissolution and liquidation of the Company pursuant to the Plan of Dissolution and Liquidation; (2) to grant discretionary authority to the Board of Directors to adjourn the Annual Meeting to permit further solicitation of proxies if there are not sufficient votes at the time of the Annual Meeting to approve the Plan of Dissolution and Liquidation; (3) to elect four directors to the Board of Directors; (4) to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2015; (5) to approve, on an advisory basis, the compensation of our named executive officers, as disclosed in this proxy statement; and (5) to transact such other business as may properly come before the Annual Meeting, or any adjournments or postponements thereof. 1 In light of the nature of the proposal regarding the dissolution and liquidation, we set forth below a summary of selected information contained elsewhere in this proxy statement related to the proposed dissolution and liquidation. Proposed Dissolution and Liquidation (See page ) At the Annual Meeting, our stockholders will be asked to approve the voluntary dissolution and liquidation of the Company pursuant to the Plan of Dissolution and Liquidation, which was approved by the Board of Directors on June26, 2015. Delaware law provides that a corporation may dissolve upon the determination by the Board of Directors that such dissolution is advisable and in the best interests of the corporation and its stockholders and the corporation’s stockholderssubsequently approve the voluntary dissolution and liquidation. The Board of Directors has determined that the dissolution and liquidation of the Company is advisable and in the best interests of our Company and stockholders. The Board of Directors has recommended that our stockholders approve the Plan of Dissolution and Liquidation at the Annual Meeting. If necessary or appropriate in the discretion of the Board of Directors, stockholders may be asked to vote in favor of adjourning the Annual Meetingto permit further solicitation of proxies if there are not sufficient votes at the time of the Annual Meeting to approve the voluntary dissolution and liquidation of the Company. If the Plan of Dissolution and Liquidation is approved by our stockholders, we will file a Certificate of Dissolution with the Delaware Secretary of State dissolving the Company. Pursuant to the Delaware General Corporation Law, or DGCL, our Company will continue to exist for three years after our dissolution or for such longer period as the Delaware Court of Chancery shall direct, for the purpose of prosecuting and defending suits against us and enabling us to close our business, dispose of our property, discharge our liabilities and distribute to our stockholders any remaining assets. We anticipate that the proportionate interests of all of our stockholders will be fixed on the basis of their respective stock holdings at the close of business on the effective date of the filing of the Certificate of Dissolution with the Delaware Secretary of State, which is referred to in this proxy statement as the “Final Record Date.” We intend to request that the quoting of our common stock be ceased on the OTCQB Marketplace at the close of business on the Final Record Date or as soon thereafter as is reasonably practicable. We also intend toclose our stock transfer books and discontinue recording transfers of shares of our common stock on the Final Record Date, and thereafter certificates representing shares of our common stock will not be assignable or transferable on our books except by will, intestate succession or operation of law. After the Final Record Date, any distribution made by us will be made solely to the stockholders of record as of the close of business on the Final Record Date, except as may be necessary to reflect subsequent transfers required to be recorded on our books as a result of any assignments by will, intestate succession or operation of law. The Board of Directors will have the authority to and may modify the Plan of Dissolution and Liquidation at any time, notwithstanding stockholder approval, if the Board of Directors determines that such action would be in the best interests of our Company and stockholders. Moreover, prior to the effective time of the filing of the Certificate of Dissolution, the Board of Directors may abandon the Plan of Dissolution and Liquidation altogether without further stockholder approval. Consequently, even if the Plan of D issolution and Liquidation is approved by our stockholders, the Board of Directors retains the right to consider other alternatives and abandon the Plan of Dissolution and Liquidation, should a superior alternative arise before the effective time of the filing of the Certificate of Dissolution with the Delaware Secretary of State. 2 Reasons for Dissolution and Liquidation (See page ) The Board of Directors believes that the voluntary dissolution and liquidation of the Company is in the best interests of our Company and stockholders.In arriving at such determination, the Board of Directors carefully considered the dissolution and winding up process under the DGCL, as well as other available strategic alternatives. As part of its evaluation process, the Board of Directors analyzed each available strategic alternative available to the Company, considering, among other factors, financial projections, capital requirements and the risks and timing associated with each alternative. In conducting its evaluation, the Board of Directors consulted with management and our legal advisors. As a result of its evaluation, the Board of Directors concluded that dissolution and liquidation under the DGCL is our best currently available alternative and is in the best interests of our Company and stockholders. Accordingly, the Board of Directors approved the Plan of Dissolution and Liquidation and recommends that our stockholders approve the Plan of Dissolution and Liquidation. Conduct of Company Following Approval of Plan of Dissolution and Liquidation (See page ) If our stockholders approve the voluntary dissolution and liquidation of the Company pursuant to the Plan of Dissolution and Liquidation, we plan to file a Certificate of Dissolution with the Delaware Secretary of State as soon as reasonably practicable following stockholder approval of the Plan of Dissolution and Liquidation. The precise timing of the filing of the Certificate of Dissolution will be determined by the Board of Directors. From and after such filing, we will continue in existence as a non-operating company for purposes of, among other things, settling our affairs and closing our business, selling, disposing of and conveying our property, discharging our liabilities, prosecuting and defending suits and distributing remaining assets, if any, to our stockholders. See “Proposal No. 1— Approval of the Dissolution and Liquidation of the Company — Summary of the Plan of Dissolution and Liquidation and the Dissolution Process.” Distribution to Stockholders; Timing (See page ) As of June 27, 2015, we had cash and cash equivalents of $2.0 million, which we anticipate should be sufficient to pay off all of our current and anticipated liabilities and to conduct an orderly wind down of its operations. We cannot determine with certainty the amount of any liquidating distribution to our stockholders and it is possible that there will be no liquidating distribution to stockholders. The amount of any cash distributed to our stockholders will depend upon, among other things, our current liquid assets offset by our known and unknown liabilities as well as operating expenses associated with the dissolution. For more detail on the various factors that could affect whether we declare a liquidating distribution, please see “Risk Factors — The amount we distribute to our stockholders may be substantially less than the estimates set forth in this proxy statement or may be zero .” The timing and amount of any liquidating distribution will depend upon the actual expenses incurred, the timing of the resolution of matters for which we have established the reserves, the amount to be paid in satisfaction of contingencies, our ability to convert our non-cash assets to cash and the ultimate amount of proceeds realized upon the sale of our non-cash assets
